Citation Nr: 1039081	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for ulcerative 
colitis, to include as secondary to a nervous disorder and/or 
service-connected residuals of a right inguinal hernia repair, 
and if so, whether service connection is warranted for this 
disorder.

2.  Entitlement to service connection for a nervous disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Paul, Minnesota.  

In its February 2009 Remand, the Board referred the issue 
of whether new and material evidence has been submitted 
sufficient to reopen a previously disallowed claim of 
entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of ulcerative colitis aggravated by 
February 1988 and September 1990 bowel surgeries at the 
Minneapolis VAMC to the Agency of Original Jurisdiction 
(AOJ) for appropriate action.  It does not appear any 
action was taken; thus, it will once again be referred to 
the AOJ for appropriate action.  

The issues before the Board today were remanded in February 2009 
for further evidentiary and procedural development.  As discussed 
below, the Board finds that there was substantial compliance with 
its remand.  Unfortunately, however, current circumstances 
require additional remand as to the issue of entitlement to 
service connection for a nervous disorder, including PTSD, and 
the underlying issue of entitlement to service connection for 
ulcerative colitis.  As such, these issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in June 1988 denied the Veteran's 
claim of entitlement to service connection for ulcerative 
colitis; he did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the June 1988 
decision is new, and when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

1.  The June 1988 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for ulcerative colitis is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as it pertains to whether to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for ulcerative colitis.  Thus, no purpose would be 
served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements set 
out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010)) as to this issue.  The Board 
acknowledges that the VA still has duty to notify and assist the 
Veteran with regard to the underlying claim for service 
connection.  However, since this part of the appeal is being 
remanded, no discussion is necessary in the instant decision.  




Analysis

Historically, the Veteran filed a claim for service-related 
compensation benefits for ulcerative colitis in February 1988.  
It was denied by RO rating decision dated in June 1988 on the 
basis that there was no evidence of record which indicated that 
the Veteran's ulcerative colitis manifested during service or was 
otherwise related to an event, injury, or disease during service.  
The Veteran did not appeal the February 1988 RO rating decision; 
thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

Subsequent to the June 1988 rating decision, in April 2004, the 
Veteran filed to reopen his claim; the RO denied his reopen 
request by rating decision dated in July 2004.  The Veteran 
perfected an appeal as to the April 2004 rating decision and, as 
such, the issue of whether to reopen the Veteran's claim of 
entitlement to service connection for ulcerative colitis is now 
before the Board for appellate review.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).

Evidence of record at the time of the June 1988 RO rating 
decision demonstrated that the Veteran had presented for 
evaluation during service with complaints of diarrhea, but no 
diagnosis or disease was noted.  Thereafter, service treatment 
records did not indicate any further bowel-related complaints, 
and the separation examination was negative for clinical 
abnormalities of the anus and rectum, abdomen, and genitourinary 
system.  A private treatment report of record reflected that the 
Veteran had been seen in January 1974, approximately eight years 
after service, with complaints of diarrhea lasting four days.  
Further evaluation resulted in a diagnosis of ulcerative colitis.  
VA treatment records associated with the claims file at the time 
of the June 1988 rating decision also reflected a history of 
ulcerative colitis dating back to 1974 with current problems 
related to this disorder.  In denying the Veteran's claim, the RO 
indicated that the above evidence failed to show that ulcerative 
colitis manifested during service or was otherwise related to the 
Veteran's service, including the incident of diarrhea during 
service.  

Since the RO's prior final denial in June 1988, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  For instance, the 
Veteran has submitted lay evidence that his ulcerative colitis 
may be related to his service-connected residuals of a right 
inguinal hernia repair.  Specifically, he contends that a stoma 
nurse informed him that an ileostomy appliance attached to his 
right lower quadrant failed shortly after its installation due to 
its proximity to the residual scarring associated with his right 
inguinal hernia repair.  VA treatment records confirm that the 
Veteran underwent an ileostomy revision in February 1990 after an 
appliance installed in February 1988 failed.  These records also 
reflect that the February 1988 appliance was installed in the 
Veteran's right lower quadrant, which is the same quadrant as his 
hernia repair.  None of the records expressly note a relationship 
between the hernia repair and the stoma failure, but an August 
1990 gastrointestinal (GI) staff note indicates that a physician 
felt the Veteran's "stoma problems relate to local stoma care 
and stoma/abd[ominal] wall relationships."  

The foregoing evidence was not previously on file at the time of 
the June 1988 denial; thus, it is new.  Furthermore, it is 
relevant to the previously disallowed claim because, although it 
relates to a new theory of entitlement, it raises a reasonable 
possibility of substantiating the Veteran's claim.  In this 
regard, it contains lay evidence regarding a possible nexus which 
must be presumed credible for purposes of determining whether to 
reopen the previously denied claim.  See Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  And while such evidence cannot be 
considered competent medical evidence suggesting a relationship 
between the Veteran's ulcerative colitis and his service-
connected residuals of an inguinal hernia repair, see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995), the Veteran's statement 
appears plausible in light of the August 1990 GI staff note.  
Thus, the Board finds that he has submitted new and material 
evidence and his claim of entitlement to service connection for 
ulcerative colitis is considered reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's previously denied claim of entitlement to service 
connection for ulcerative colitis is considered reopened, and to 
this extent, the appeal is granted.


REMAND

I. Ulcerative Colitis

Turning to the merits of the Veteran's underlying claim for 
service connection for ulcerative colitis, the Board finds that 
additional development is needed before a determination can be 
made.  Specifically, it finds that a remand is necessary to 
obtain an adequate VA examination which considers all theories of 
entitlement raised by the Veteran.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (holding that once the VA undertakes the 
effort to provide an examination when developing a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one).  The Agency of Original 
Jurisdiction (AOJ) previously scheduled the Veteran for an 
examination in May 2005 for the purpose of obtaining an opinion 
regarding whether any etiological relationship existed between 
his ulcerative colitis and service-connected residuals of a 
hernia repair.  No opinion was requested or provided, however, 
regarding the other theories of entitlement contended by the 
Veteran, namely, that symptoms of ulcerative colitis first 
manifested shortly after his hernia repair while he was still on 
active duty or that ulcerative colitis was caused or aggravated 
by a nervous disorder which has its origins in service.  As such, 
a new examination is necessary which adequately addresses all 
theories raised by the Veteran and evidence of record.  See Barr, 
21 Vet. App. at 311.

Additionally, the Board notes that the Veteran has claimed, among 
other things, that his ulcerative colitis is secondary to or 
aggravated by a nervous disorder.  Thus, this claim should also 
be remanded because it is inextricably intertwined with the other 
issue being remanded by the Board.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

II. Nervous Disorder, Including PTSD

The Board previously remanded the Veteran's claim of entitlement 
to service connection for a nervous disorder, including PTSD, in 
February 2009 to obtain outstanding service personnel and 
treatment records as well as information from the Veteran 
regarding claimed in-service events which may have resulted in 
his presently diagnosed anxiety disorder.  

Pertinent to the reasons for the current remand, the Board 
directed the AOJ to conduct a search for any clinical treatment 
records, including psychiatric records, pertaining to the Veteran 
at the naval hospital at Camp Pendleton for the month of October 
1962.  The National Personnel Records Center (NPRC) notified the 
AOJ in June 2009 that it was unable to locate any records.  
However, in a statement received in March 2009, the Veteran 
indicated that he underwent psychiatric evaluation not at Camp 
Pendleton, but while stationed at the Marine Corps Recruitment 
Depot (MCRD) in San Diego, California.  In fact, personnel 
records obtained in June 2009 confirm that he was stationed at 
the MCRD until January 1963.  

The VA has a duty to make efforts to obtain service treatment 
records relevant to a claim for disability compensation when a 
claimant has provided information sufficient to identify and 
locate the existing records.  38 C.F.R. § 3.159(c)(3) (2010).  In 
the present case, there is no indication that any search has been 
conducted for clinical treatment records, including psychiatric 
records, stored under the medical facility at the MCRD in San 
Diego, California.  As psychiatric records are clearly relevant 
to the Veteran's claim on appeal, a remand is necessary to make 
efforts to obtain these records.  Additionally, the Board finds 
that it would be prudent to conduct a search of records from the 
Balboa Naval Hospital seeing as it is less than ten miles from 
the MCRD and it is possible the Veteran was sent there for his 
evaluation.  See id.  

A remand is also necessary to search for outstanding VA treatment 
records identified by the Veteran in his March 2009 statement.  
See id.; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are considered to be in the constructive possession 
of VA adjudicators during the consideration of a claim).  In this 
regard, the Veteran contends that he sought treatment for 
"nerves" shortly after service from two medical providers.  He 
had previously identified one of these providers, but stated that 
the records were no longer available.  Following the Board's 
February 2009 Remand, the Veteran indicated that the second 
provider who evaluated his "nerves" and treated him with Valium 
was a clinician at the VA Medical Center (MC) in Minneapolis, 
Minnesota.  A review of the claims file reflects that the 
earliest VA treatment records requested from this facility were 
those dated in 1973.  Thus, it appears that there may be 
outstanding VA treatment records which relate to the claim on 
appeal.  

As discussed in the prior Board Remand, the Veteran is claiming 
entitlement to service connection for a nervous disorder due to a 
number of traumatic events that occurred during his active duty 
service.  The Board remanded this claim, in part, to allow the 
Veteran another opportunity to provide sufficient information 
such that the AOJ might corroborate some of his lay accounts of 
these events.  The AOJ was directed to "take appropriate steps 
to request corroborative evidence from the appropriate 
source(s)" if sufficient information was received.  

A review of the claims file reveals that the Veteran did provide 
sufficient information regarding one of his claimed traumatic 
events such that the AOJ might have requested corroborative 
evidence from the U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly U.S. Armed Services Center for Unit 
Records Research (CURR)).  Specifically, the Veteran indicated 
that his participation in the recovery of drowned Chinese 
refugees took place in November 1963 at Victoria Harbour in Hong 
Kong.  Service personnel records reflect that the Veteran was 
assigned to the U.S.S. Kitty Hawk in November 1963.  Under the 
circumstances, the Board is not satisfied that there has been 
substantial compliance with its February 2009 remand directives, 
and concludes that the AOJ should, at a minimum, contact the 
JSRRC and any other appropriate source(s) for information which 
might confirm whether the U.S.S. Kitty Hawk was involved in body 
recovery efforts in November 1963 in Victoria Harbour.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the 
claimant, as a matter of law, the right to compliance with the 
remand order).

The Veteran was evaluated by a VA psychologist in June 2005 and 
found to meet the diagnostic criteria for an "anxiety disorder, 
not otherwise specified, with features of obsessive-compulsive 
disorder, panic attacks, and PTSD."  The examination report 
reflects that the Veteran had reported three traumatic in-service 
events, including the aforementioned body recovery incident, and 
that it was the examining psychologist's opinion that these 
events "at least likely as not" exacerbated the Veteran's 
anxiety during service.  

It does not appear the June 2005 VA psychologist considered the 
impact of any other traumatic events on the Veteran's psychiatric 
state, including whether he served guard duty over nuclear 
weapons aboard the U.S.S. Kitty Hawk.  Relevant to the Board's 
determination, however, the Veteran's service records reflect 
that his primary duty aboard the U.S.S. Kitty Hawk from April 
1963 to December 1964 was "[g]uard."  Further, it appears that 
following approximately eight months of guard duty, the Veteran 
was given a security clearance, effective January 1964.  Such 
evidence tends to support the Veteran's assertions that he 
performed security duties related to nuclear weapons.  Therefore, 
granting all reasonable doubt in his favor, the Board will find 
that he performed nuclear weapons guard duty unless it is shown 
that the U.S.S. Kitty Hawk's arsenal did not include nuclear 
weapons during the period dated from January 1964 to December 
1964.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).  

Therefore, the AOJ should contact the appropriate source(s) for 
information as to whether the U.S.S. Kitty Hawk's arsenal 
included nuclear weapons for this time period.  Moreover, unless 
evidence is received which verifies that nuclear weapons were 
not part of her arsenal, the AOJ should schedule the Veteran for 
another VA examination to evaluate whether any current anxiety 
disorder, including PTSD, is in any way related to any stress 
associated with this duty (and any other verified by the AOJ 
while this appeal is on remand).  See 38 U.S.C.A. § 5103A(d) 
(West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. §§ 3.159(c)(4); 3.303(f) (2010).

Finally, the regulations pertaining to service connection for 
PTSD were amended during the pendency of this appeal.  Effective 
July 13, 2010, if a stressor claimed by a veteran is related to 
the veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . , and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

The record reflects that the Veteran has not been notified of 
this new regulatory criteria.  Generally, the VA must provide a 
veteran with a summary of the applicable laws and regulations, 
with appropriate citation, and discussion of how such laws and 
regulations affect the determination such that the Veteran might 
provide appropriate evidence and argument in support of his 
claim.  38 C.F.R. 
§§ 19.29, 19.31 (2009).  Thus, in order to ensure that the 
Veteran has been afforded all due process, the AOJ should provide 
him with a copy of the latest version of 38 C.F.R. § 3.304(f) and 
notify him that he should submit any evidence in support of his 
claim which pertains to any "fear of hostile military or 
terrorist activity."  Further, if evidence is received which 
raises the possibility that PTSD may be related to a stressor 
based on "fear of hostile military or terrorist activity," then 
the AOJ should submit the Veteran for a VA examination to 
determine whether the claimed stressor is adequate to support a 
diagnosis of PTSD.  See 75 Fed. Reg. at 39,852.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) and 
notify him that he should submit any evidence 
in support of his claim for PTSD which 
pertains to a stressor based on "fear of 
hostile military or terrorist activity."  
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 
2010) (correcting the effective date of the 
rule published on July 13, 2010).

2.  Obtain any clinical service treatment 
records, including any psychiatric records, 
pertaining to the Veteran for the medical 
facility at (1) the Marine Corps Recruitment 
Depot in San Diego, California, and (2) 
Balboa Naval Hospital, for the months of 
October and November 1962.  It should be 
noted that these records are likely filed 
under the name of the facility, and not the 
Veteran.  A response, negative or positive, 
should be associated with the claims file, 
and requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.  

3.  Obtain any VA treatment records from the 
Minneapolis VAMC for the period from October 
1966 through January 1973.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further efforts 
to obtain those records would be futile.

4.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the Veteran that such records are not 
available, explain the efforts made to obtain 
to the records, describe any further action 
VA will take regarding the claim, and inform 
the Veteran that it is ultimately his 
responsibility for providing the evidence.

5.  The AOJ should contact the appropriate 
source(s), including the JSRRC and the NPRC, 
for any information regarding whether the 
U.S.S. Kitty Hawk was involved in efforts to 
recover the bodies of Chinese refugees from 
Victoria Harbour, Hong Kong, in November 
1963.  

6.  The AOJ should contact the appropriate 
source(s) for any information regarding 
whether the U.S.S. Kitty Hawk's arsenal 
included nuclear weapons for the period dated 
from January 1964 to December 1964.  

7.  Following receipt of any evidence 
pertaining to the above-requested 
development, prepare a statement which 
details the stressors that have been verified 
by the evidence of record.  Please note that 
this statement must include the Veteran's 
claimed stressor related to nuclear weapons 
guard duty unless evidence has been received 
which categorically demonstrates that the 
U.S.S. Kitty Hawk did not carry nuclear 
weapons in its arsenal.

8.  After the above has been accomplished 
and any outstanding records have been 
associated with the claims file, then 
schedule him for an examination with a VA or 
VA-contracted psychiatrist or psychologist.  
The purpose of this examination is to 
determine the existence and etiology of any 
current psychiatric disorder, to include 
PTSD.  The claims file, including a list of 
verified stressor(s) and a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record and 
examining the Veteran, the examiner should 
respond to the questions below.  The examiner 
should utilize the DSM-IV in arriving at any 
diagnoses and should explain whether and how 
each of the diagnostic criteria is or is not 
satisfied.  A complete rationale must be 
given for any opinions expressed and the 
foundation for all conclusions should be 
clearly set forth.  

	(a) Does the Veteran currently have PTSD 
based on any of the verified stressors as 
described in the AOJ's letter?  The examiner 
is instructed to consider only the 
stressor(s) identified as having been 
verified by the record.  If PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis. 

	(b) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current anxiety disorder is in any way 
related to the Veteran's military service, to 
include the verified stressors provided by 
the AOJ?  

9.  After the above has been accomplished 
and any outstanding records have been 
associated with the claims file, schedule 
the Veteran for a VA examination with a 
physician for the purpose of obtaining an 
opinion regarding the nature and etiology of 
his current ulcerative colitis.  The claims 
file, including a copy of this REMAND, must 
be made available to the examiner, and the 
report should reflect that the claims file 
was reviewed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should answer the following questions, 
providing a rationale that includes any 
pertinent findings from the record and 
considers both the medical and lay evidence, 
to include the Veteran's own assertions of 
symptomatology:

   (a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that ulcerative colitis is related to the 
Veteran's military service, to include an 
incident of diarrhea in April 1964 or any 
bowel symptoms experienced following his 
August 1965 right inguinal hernia repair.  
   
   (b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's right inguinal hernia, to 
include any residuals of the repair, caused 
or chronically worsened the Veteran's 
ulcerative colitis, to include as a result of 
directly causing or chronically worsening 
(aggravating) his February 1988 stoma such 
that it needed revision in August/September 
1990.  
   
   (c) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any nervous disorder, including PTSD, 
caused or chronically worsened the Veteran's 
ulcerative colitis.  

10.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

11.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefits sought.  
Unless the benefits sought on appeal are 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


